07/18/2022


                  IN THE SUPREME COURT OF THE STATE OF MONTAN)._
                                                                                                 Case Number: DA 22-0065


                                            DA 22-0065


L. CRAIG SEMENZA,

                 Plaintiff and Appellant,                                     JUL 18 2022
                                                                        Bovvarl Greenwood
                                                                      Clerk of Suprem  e Court
                                                                                  rsAnntana
        v.                                                               State of


                                                                               ORDER
HOLLISTER A. LARSON, et al, and
HOLLY JEAN LARSON, both individually and
collectively d/b/a FIRST & MAIN B U ILDING,

                 Defendants and Appellees



        Appellant L. Craig Semenza has filed a motion for extension of time withi      o fat

opening brief.

       Upon consideration of Appellant's motion for extension of time,

       IT IS HEREBY ORDERED that Appellant's motion for extension is GRA JED

Appellant bas until August 15, 2022, or earlier within which to file his opening briet.

       DATED this ( 1 day ofJuly, 2022.

                                             For the Court,




                                                              Chief Justice